Title: From John Quincy Adams to John Adams, 28 March 1822
From: Adams, John Quincy
To: Adams, John


				
					My dear Son
					Washington 28 March 1822.
				
				It has given me great satisfaction to learn that a part has be assigned to you to perform at the exhibition, fixed for the 30th. of April—and should be well pleased if it if it were in my power to be present at the performance—But as that will not be practicable, I wish you to let me know what dialogue it is that you are to speak—I feel also some anxiety for your performance, and quite especially solicitous that your delivery should be with due energy.—You should Learn your part thoroughly, and then repeat it to yourself at least three times a day, until that of the exhibition—You should also learn the part of your collocator or as well as your own, and study the meaning of every word, with a view to the proper pause, accent, emphasis, and inflection of the word—Every Night, when you retire to bed think of your part—Every Morning when you awake, let your second thought be of your part—Remember that your reputation is a stake upon your performance, and that your standing in the world as well as in your Class depends largely upon it. I am glad you have the books, and if my warmest wishes can avail, they will prove a valuable present to you. That will depend altogether upon the use you shall make of them—I flatter myself you will make it a serious point to know what they contain and will apply to them the injunction of Horace with regard to the Grecian models— Nocturnâ versate manu, versate diurnâ—Your opinion that the dialogue upon Oratory which was been usually attributed to Tacitus was not written by him, has long been mine—I have judged of it as you have by the Style, which is very different from that of all the other writings of Tacitus—It is said however that the same writer may use a different Style, at different periods of his life, and in treating of different subjects—And this is undoubtably true—But between the features of the same face in youth, in manhood and in age there is always a discernible likeness, and a Style so peculiar as that of Tacitus the Historian, could not I think have disguised itself so completely in a dialogue upon Eloquence, that not one of his sententious sparkles should be visible in it—The Dialogue is sometimes ascribed to Quintilian and is more congenial to his manner of writing than to that of Tacitus,—But by whomsoever written it is a precious relic of antiquity, and deserves to be faithfully studyed, as I hope it has been and will be by you.There is no part of your studies at the University which will deserve more assiduous attention than Mr Farrar’s Lectures on Natural and Experimental philosophy, and those which will follow, upon Astronomy—The Languages, Mathematics, Metaphysics, composition, and elocution, are studies, which may be pursued in Solitude, and should the inclination or the business of your life hereafter lead you to a deeper knowledge of these than the mere elements which you now acquire, you will need nothing but solitude, patience and books to penetrate into the recesses of Science—But experimental philosophy, requires  a costly apparatus and instruments, to be well taught—With these, Mr Farrar is well provided; but you will seldom meet them except at some public institution. Let me advise you also to take very particular notice of all the instruments used for making the experiments–Obtain as exactly as you can without being troublesome to the professor, the names of them all—ascertain where and by whom they were made—Examine as far as you may be permitted to the construction of them—Let not the Telescope, the Microscope, the Air–pump, the Electrical Machine, the Sextant, the repeating Circle, the Theodolite, nor any other of the Instruments which you will see used to explain the Lectures and experiments escape your most inquisitive Scrutiny—Study them all, as if you were preparing to deliver Lectures, with them yourself—Mr Farrar takes so much pleasure in teaching that he will readily give you every information that you may desire; and remember that now or never is your time especially for acquiring that particular knowledge. I hope that the habit of Study has become so familiar to you that it is more of a pleasure than a burthen—If so, it will soon become a necessary of Life. Then the best relaxation from one study will consist in the transition to another—I have found it so with little exception for more than forty years.Those with Language will with this disposition become  an invaluable recreation after a difficult lesson of Homer and Tacitus and  an antidote  will relieve you from the angry humours of Achilles—Theseus and Th will you at the same time to the practice of composition—Writing Letters to your friends will have the same effect, for you should never write a Letter without an object; and an effort to make your communication either intructive or amusing; and if possible both.I am your affectionate father
				
					John Quincy Adams
				
				
			